
	
		II
		112th CONGRESS
		2d Session
		S. 2112
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2012
			Mr. Begich (for himself,
			 Mr. Graham, Mr.
			 Brown of Massachusetts, Mr.
			 Manchin, Ms. Murkowski,
			 Mr. Leahy, Ms.
			 Snowe, Ms. Ayotte,
			 Mrs. Gillibrand,
			 Mr. Tester, Mr.
			 Udall of New Mexico, Ms.
			 Klobuchar, Mr. Nelson of
			 Nebraska, Mr. Akaka,
			 Mr. Casey, Mr.
			 Pryor, and Mr. Grassley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  space-available travel on military aircraft for members of the reserve
		  components, a member or former member of a reserve component who is eligible
		  for retired pay but for age, widows and widowers of retired members, and
		  dependents.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Space-Available Act of
			 2012.
		2.Eligibility of
			 active and reserve members, retirees, gray area retirees, and dependents for
			 space-available travel on military aircraft
			(a)In
			 generalChapter 157 of title 10, United States Code, is amended
			 by inserting after section 2641b the following new section:
				
					2641c.Space-available
				travel on department of defense aircraft: eligibility
						(a)Authority To
				establish benefit programThe Secretary of Defense may establish
				a program to provide transportation on Department of Defense aircraft on a
				space-available basis. The program shall be conducted in a budget neutral
				manner.
						(b)BenefitIf
				the Secretary establishes such a program, the Secretary shall, subject to
				section (c), provide the benefit equally to the following individuals:
							(1)Active duty
				members and members of the Selected Reserve holding a valid Uniformed Services
				Identification and Privilege Card.
							(2)A retired member
				of an active or reserve component, including retired members of reserve
				components, who, but for being under the eligibility age applicable to the
				member under section 12731 of this title, would be eligible for retired pay
				under chapter 1223 of this title.
							(3)An unremarried
				widow or widower of an active or reserve component member of the armed
				forces.
							(4)A dependent
				that—
								(A)(i)is the child of an
				active or reserve component member or former member described in paragraph (1)
				or (2); or
									(ii)is the child of a deceased member
				entitled to retired pay holding a valid Uniformed Services Identification and
				Privilege Card and a surviving unremarried spouse; and
									(B)is accompanying
				the member or, in the case of a deceased member, is the surviving unremarried
				spouse of the deceased member or is a dependent accompanying the surviving
				unremarried spouse of the deceased member.
								(5)The surviving
				dependent of a deceased member or former member described in paragraph (2)
				holding a valid Uniformed Services Identification and Privilege Card, if the
				dependent is accompanying the member or, in the case of a deceased member, is
				the surviving unremarried spouse of the deceased member or is a dependent
				accompanying the surviving unremarried spouse of the deceased member.
							(6)Other such
				individuals as determined by the Secretary in the Secretary's
				discretion.
							(c)Discretion To
				establish priority orderThe Secretary, in establishing a program
				under this section, may establish an order of priority that is based on
				considerations of military needs and military
				readiness.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2641b the following
			 new item:
				
					
						2641c. Space-available travel
				on Department of Defense aircraft:
				eligibility.
					
					.
			
